DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, (2+17), (2+5), (2+6), 2, 2, 2, 2, (2+7), (2+3), (2+18), 2, 2, 2, (2+17), (2+5), (2+6), (2+7), 2 respectively of U.S. Patent No. 11080935. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the claims of Patent No. 11080935. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent US 11080935.
The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.

Subject matter of method claims 31-35, 40 are substantively similar to system claims 44-49 respectively of the instant application. Thus, although wording is different the system claims 44-49, they are considered substantively similar to claims 2, 2, (2+17), (2+5), (2+6), (2+7) respectively of U.S. Patent No. 11080935.
In few instances subject matter of more than one claims are combined in the Patent # 11080935 to yield the conflicting claim in the instant Application as mapped above. Combination of claims to yield subject matter of the conflicting claim in the instant application is an obvious step, since, they disclose similar/pertinent subject matter.
The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective conflicting claims of the Patent # 11080935.
Regarding Claim 36 of the instant application, although displaying the AR interface via the display of a first computing device is not mentioned, it is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11080935, since it would be obvious for a person with an ordinary skill in art to modify the invention of claim 2 of the Patent such that the AR is also displayed through the first computing device, because it would increase the system versatility.
Regarding CRM claim 50 of the instant application, although CRM is recited in the claim of the instant application, it is considered substantively similar and the scope is encompassed by method claim 2 of the Patent # 11080935, since implementing methods steps of CRM claim 50 is an obvious variation/combination of the claim 2 in the Patent # 11080935, as they disclose similar/pertinent subject matter. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 31, 33-50 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Leung et al. (US 20200051334 A1, hereinafter Leung).
Regarding claim 31, Leung discloses, a method (abstract, ¶0003, Claim 1 and dependents, figs. 7-8), comprising:
using a first computing device (In one example implementation, a user may generate an image/video using a device (e.g., a camera of a mobile device). The generated image/video may include an environment (e.g., surrounding environment) captured by the camera of the device and an AR object that is composited with the captured environment, ¶0009. Computing device 950 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart phones, and other similar computing devices, ¶0057, fig. 9) to perform:
            obtaining an image of a scene captured using a camera coupled to the first computing device (…method may include generating a first image/video including an environment captured by a device, abstract. Steps 710 of fig. 7, and/or step 810 of fig. 8);
            obtaining camera setting values used by the camera to capture the image (The AR metadata may include contextual environment data which may be a data representation of physical characteristics of the environment, ¶0016.
The contextual environment data may be a data representation of physical characteristics of the environment 110 and may include pose information, lighting estimate information, horizontal and/or vertical surface planes in the world, and/or camera intrinsic, ¶0019.
As described above in reference to FIG. 1, the contextual environment data may include physical planar surfaces, pose (position and rotation) of the camera in the environment, lighting estimate information, etc. In some implementations, the contextual environment data may be modified during post-processing., ¶0023. Here, pose (position and rotation) of the camera is understood as camera setting values used by the camera to capture the image);
            determining, using the image, surface attribute values characterizing at least one surface shown in the image of the scene, the at least one surface including a first surface on which a first virtual object can be placed, the surface attribute values including first surface attribute values for the first surface (The AR metadata may include contextual environment data which may be a data representation of physical characteristics of the environment, ¶0016. As described above in reference to FIG. 1, the contextual environment data may include physical planar surfaces, pose (position and rotation) of the camera in the environment, lighting estimate information, etc. In some implementations, the contextual environment data may be modified during post-processing., ¶0023.
In one implementation, users may modify the contextual environment data. For example, a user may modify (e.g., add) planar surfaces, modify lighting estimation, etc. This may result, for example, in additional or different planar surfaces where the virtual object may be placed or a different coloring of the virtual object (e.g. changing the color of light to green), respectively, ¶0026);
            generating an augmented reality (AR) interface at least in part by using the camera setting values and the surface attribute values to create a first composite image by overlaying the first virtual object onto the image so that the first virtual object is displayed in the AR interface as being on the first surface of the at least one surface shown in the image of the scene (In some implementations, the user may embed the AR object 220 (e.g., a round table) into the image 100 (or the environment 110) to generate the image 200. For example, the AR object 220 may be embedded into the image 100 by compositing the AR object 220 into the image 100 (or the environment 110). Compositing may be the combining of visual elements from separate sources (e.g., the environment 110 and the AR object 220) into a single image (e.g., image 220), for example, to create an illusion that the visual elements are parts of the same image (e.g., image 200). The AR object 220 may be embedded into the image 100 (or the environment 110) when the user has access to a camera of the device (e.g., camera recording the environment 110). The embedding of the AR object 220 may allow the user to interact with the image 200 for AR experiences. The AR object 220 is just one example of a virtual object and any virtual object (e.g., a virtual lion, virtual scarecrow, etc.) may be composited with the image 100 (or the environment 110) to generate the image 200, ¶0022
In some implementations, the image 200 may be embedded with metadata (e.g., metadata of the image 200). The metadata of the image 200 embedded into the image 200 includes contextual environment data of the image 200 (for example, generated by modifying the contextual environment data of the image 100 to reflect the compositing of the AR object 220) and the environment 110 and, as described below in reference to
FIG. 5. As described above in reference to FIG. 1, the contextual environment data may include physical planar surfaces, pose (position and rotation) of the camera in the environment, lighting estimate information, etc. In some implementations, the contextual environment data may be modified during post-processing, ¶0023. See figs. 1-8. Also see ¶0024-0026), wherein creating the first composite image comprises:
            determining a position in the image at which to place the first virtual object, based on the first surface attribute values, so that the first virtual object is shown, in the first composite image, as being on the first surface (The AR object 320 may the same as the AR object 220 but located at a different position in the environment 110 (e.g., the AR object 220 being moved to a different location). That is, the image 300 may be generated by moving the AR object 220 of FIG. 2 to a different location as shown in FIG. 3, ¶0024. See figs. 1-6); and
            transmitting, to a second computing device and via at least one communication network, the first composite image, the camera setting values and the surface attribute values (In some implementations, the device (using AR SDK) may capture an image and record a video. The AR SDK may save the image (e.g., to a disk) and upload the video (e.g., to a cloud network), ¶0054. Video/image may be embedded with metadata, and metadata contains camera settings or pose information 522/622, surface information 526/526. Besides camera pose and surface profile information, image 500/600 also has images 540/640, environment 530 etc. as well, figs. 5-6).
Regarding claim 33, Leung discloses the method of claim 31, wherein the first computing device is a mobile computing device and the camera is integrated with the mobile computing device (In one example implementation, a user may generate an image/video using a device (e.g., a camera of a mobile device), ¶0016).
Regarding claim 34, Leung discloses the method of claim 31, wherein the camera setting values comprise one or more values associated with a field of view of the camera, one or more values indicating a projection from three-dimensional (3D) points in the scene to two-dimensional (2D) points in the image, one or more values indicating a position of the camera, and/or one or more values indicating an orientation of the camera (As described above in reference to FIG. 1, the contextual environment data may include physical planar surfaces, pose (position and rotation) of the camera in the environment, lighting estimate information, etc, ¶0023).
Regarding claim 35, Leung discloses the method of claim 31, wherein the surface attribute values comprise one or more values associated with a pose of a plane characterizing the at least one surface (For example, a user may modify (e.g., add) planar surfaces, modify lighting estimation, etc. This may result, for example, in additional or different planar surfaces where the virtual object may be placed, ¶0026).
Regarding claim 36, Leung discloses the method of claim 31, further comprising: presenting the generated AR interface to a user of the first computing device via a display of the first computing device (figs. 1-6).
Regarding claim 37, Leung discloses the method of claim 31, wherein the AR interface includes a first portion for displaying the first composite image (figs. 1-6) and a second portion containing one or more graphical user interface (GUI) elements through which a user may provide input to the AR interface (The processor 902 can process instructions for execution within the computing device 900, including instructions stored in the memory 904 or on the storage device 906 to display graphical information for a GUI on an external input or output device, such as display 916 coupled to high speed interface 908, ¶0058).
Regarding claim 38, Leung discloses the method of claim 31, further comprising: receiving, through the AR interface, user input selecting the virtual object (In other words, a user may experience AR offline (e.g., without access to a live environment or a device with a camera). For example, for a user to modify image/video and experience AR, there is no need to have access to a camera on the device as the user may be experiencing AR via an AR application that is reading the AR metadata, ¶0017.
In some implementations, the user may embed the AR object 220 (e.g., a round table) into the image 100 (or the environment 110) to generate the image 200, ¶0022).
Regarding claim 39, Leung discloses the method of claim 31, wherein the transmitting further comprises transmitting object attribute values characterizing the virtual object (This may result, for example, in additional or different planar surfaces where the virtual object may be placed or a different coloring of the virtual object (e.g. changing the color of light to green), respectively, ¶0026.
 	In some implementations, the first metadata or the second metadata may include the AR object or an identifier associated with the AR object. For example, the AR object may be an entire file that describes the properties and characteristics of the AR object (e.g., 3D AR object) or an identifier may allow an application to download the AR object from the cloud or locate it via an internal database. For instance, the identifier may be a uniform resource locator (URL) to an online repository of 3D models or the AR object may stored in the application and the application may load the AR object upon reading of the AR object, ¶0036).
Regarding claim 40, Leung discloses the method of claim 39, wherein the object attribute values specify an identifier of the virtual object, a position of the virtual object in the image, an orientation of the virtual object in the image, and/or a visual characteristic of the virtual object (The AR object 320 may the same as the AR object 220 but located at a different position in the environment 110 (e.g., the AR object 220 being moved to a different location). That is, the image 300 may be generated by moving the AR object 220 of FIG. 2 to a different location as shown in FIG. 3, ¶0024.
In some implementations, the image 300 may be embedded with metadata (e.g., metadata of the image 300). The metadata of the image 300 embedded into the image 300 includes contextual environment data of the image 300 (for example, generated by modifying the contextual environment data of the image 200 to reflect the moving of the AR object 320) and the environment 110 and, as described below in reference to FIG. 6, ¶0025. Also see ¶0026, 0036).
Regarding claim 41, Leung discloses the method of claim 31, wherein the virtual object is a virtual furniture object (figs. 2-4).
Regarding claim 42, Leung discloses the method of claim 31, wherein the second computing device is a server computing device or a mobile computing device (In some implementations, the device (using AR SDK) may capture an image and record a video. The AR SDK may save the image (e.g., to a disk) and upload the video (e.g., to a cloud network), ¶0054).
Regarding claim 43, Leung discloses the method of claim 31, wherein determining the position in the image at which to place the first virtual object comprises: identifying a location of the first surface in the image using the first surface attribute values; and determining the position in the image at which to place the first virtual object based on the location of the first surface in the image (…the planar surface information may describe the knowledge of a real-world planar surface – ¶0020. In some implementations, the image 600 may include metadata 610 and an image 640). The metadata 610 may include contextual environment data 620, which may be the same or similar to the metadata of the image 300 of FIG. 3 or the image 400 of FIG. 4. The contextual environment data 620 may include pose information 622, estimated lighting information 624, and planar surface information 626 to reflect the modifying (e.g. moving/replacing of the AR object) of the AR object. The metadata 610 may further include the environment 630 as captured by a camera of the device, ¶0035).
Regarding claim 44, Leung discloses, a system (¶0058), comprising: 
at least one computer hardware processor (¶0058); and
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor of a first computing device (¶0059-0060), cause the at least one computer hardware processor to perform a set of tasks.
Regarding rest of the claim 44, although wording is different, the material is considered substantively similar to the claim 31 discussed above.
Regarding claims 46-49, although wording is different, the material is considered substantively similar to the claims 33-35, 40 respectively as discussed above.
Regarding claim 50, Leung discloses, at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one processor of a first computing device, cause the at least one processor to perform a set of tasks (¶0058-0060).  
Regarding rest of the claim 50, although wording is different, the material is considered substantively similar to the claim 31 discussed above.
Allowable Subject Matter
 	Claims 32, 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. They also need to overcome the double patenting rejections set forth above for allowability.
 	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 32, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the method of claim 31, further comprising:
            receiving, from the second computing device, at least one second composite image obtained by changing the first composite image by a second user, wherein changing the first composite image comprises adding a second virtual object to the first composite image, removing the first virtual object from the first composite image, changing a position and/or orientation of the first virtual object in the first composite image, and/or changing a visual characteristic of the first virtual object in the first composite image; and generating a first graphical user interface (GUI) using the at least one second composite image, the camera setting values and the surface attribute values.
	Claim 45 is objected for containing substantially similar allowable subject matter as in claim 32 discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619